Title: Agreement with Randolph Jefferson, 17 April 1796
From: Jefferson, Thomas,Randolph, Jefferson
To: 


                    This indenture made on the 17th. day of April 1796. between [Ran]dolph Jefferson of the one part and Thomas Jefferson of the [other] part witnesseth that Whereas the said Randolph under the will of Peter Jefferson their father is siesed in feesimple in an undivided sixth part as tenant in common in a certain parcel of land in the county of Albemarle on the branches of Hardware river containing by estimation four hundred acres with a quarry of limestone thereon and bounded as follows to wit beginning at Hudson’s corner white oak, running thence on his line N. 53°. W. 217. poles, crossing two branches to a pine and a white oak thence on new lines N. 23°. E. 278. poles crossing four branches [to pointers of] small pines. S. 63°. E. 230. poles crossing two branches to pointers, S. 27°. W. 278. poles to a pine and N. 63°. W. 11. poles to the first station which said lands were granted Philip Mayo by patent bearing date the 1st. day of Sep. 1749. and by the said Philip were conveyed in feesimple to the said Peter Jefferson, Joshua Fry, Arthur Hopkins, Thomas Meriwether, Daniel Scott and William Stith to be held by them and their heirs without the benefit of survivorship by deed bearing date July the 2d. 1753. and recorded in the count[y court] of Albemarle, now the said Randolph in consideration of [the sum] of five shillings and of certain articles of houshold furniture to him now paid and delivered hath given granted bargained and sold unto the said Thomas Jefferson all his right title and estate in the said lands with it’s appurtenances, to have and to hold the said lands and their appurtenances in the same proportion and estate heretofore held by the said Randolph to him the said Thomas and his heirs: in witness whereof the said Randolph hath here[to] set his hand and seal on the [day] and year first above written.
                    Signed sealed and delivered in presence of
                    
                        
                            John Nicholas
                            Randolph Jefferson
                        
                        
                            John Carr
                            
                        
                        
                            Alexr. Garrett
                            
                        
                    
                